PER CURIAM.
Ward was sentenced as an habitual felony offender for possession of a firearm by a convicted felon and second-degree murder “by shooting,” as charged in the information. Second-degree murder “by shooting” is a life felony under sections 782.04(2) and 775.087(1)(a), Florida Statutes (1993), and, as such, Ward’s sentence should not have been habitualized. Williams v. State, 650 So.2d 1054 (Fla. 1st DCA 1995); Boatwright v. State, 637 So.2d 353 (Fla. 1st DCA 1994). We therefore affirm Ward’s convictions, but remand for correction of the judgment and sentence for second-degree murder to show that Ward was not adjudicated and sentenced as an habitual offender as to that conviction. Lambert v. State, 630 So.2d 230 (Fla. 2d DCA 1994). We affirm without comment all other issues on appeal.
AFFIRMED and REMANDED with directions to correct judgment and sentence.
BOOTH, JOANOS and WOLF, JJ., concur.